--------------------------------------------------------------------------------

Internet Joint Venture Agreement

Party A (Shareholder): YOU on Demand (Asia) Limit

Address: Unit A, 21stFloor, 128 Welington Street, Central, Hong Kong

Legal Representative: Pao-Yun Wang

Contact: Zhu Yun

Tel: 13801119910

Party B (Shareholder): MEGTRON HONGKONG INVESTMENT GROUP CO., LIMITED

Address: FLAT/RM 1605A HO KING COMMERCIAL CENTRE 2-16 FA YUEN STREET MONGKOK KL
HONGKONG

Legal Representative: Yang Liyuan

Contact: Yang Liyuan

Tel: 0086-13809477567

In accordance with the provisions of relevant laws of Hong Kong Special
Administrative Region of the People’s Republic of China, the Parties enter into
this Agreement on the principle of mutual benefit with respect to the matter of
cooperating to jointly invest in the establishment of a joint venture in Hong
Kong (hereinafter referred to as the “Company”) on and subject to the following
terms and conditions:

Chapter I Basic Company Information

Article 1 Company name: [ ] (subject to approval by the Company’s business
registration authority).

Article 2 Place of incorporation: Hong Kong.

Article 3 Registered capital: US$10,000,000 (TEN MILLION DOLLARS).

Article 4 Business term: [30 years].

Article 5 Responsibility sharing: Party A and Party B shall take the
responsibility for the Company to the extent of the amount of their respective
capital contribution, and the Company shall take the responsibility for its
debts with all of its assets.

1

--------------------------------------------------------------------------------

Chapter II Names of Shareholders and Their Representations and Warranties

Article 6 Names of the shareholders:

Shareholder 1: YOU on Demand (Asia) Limit

Address: Unit A, 21stFloor, 128 Welington Street, Central, Hong Kong

Legal representative:

Shareholder 2: MEGTRON HONGKONG INVESTMENT GROUP CO., LIMITED

Address: FLAT/RM 1605A HO KING COMMERCIAL CENTRE 2-16 FA YUEN STREET MONGKOK KL
HONGKONG

Legal representative: Yang Liyuan

Article 7 Each Party hereby represents and warrants that:

(I) it is a legal person that is duly organized and validly existing under the
laws of Hong Kong Special Administrative Region of the People’s Republic of
China and has full right to operate, manage and dispose of all of its assets
independently;

 

(II) it has all rights, authorizations and approvals required to fully perform
all of its obligations hereunder;

 

(III) The execution of this Agreement and performance of obligations hereunder
does not violate the stipulations of it business license or other similar
constitutional documents; does not violate any law, regulation, ordinance or any
government authorization or approval, and does not violate any other agreement
or contract to which it is a party;

 

(IV) it has known and understood the possible risks of its equity participation
in the Company and has the capability to bear such risks;

 

(V) it has carefully read this Agreement and understood the exact meaning of all
clauses hereof, and it rules out the possibility of any serious
misunderstanding;

 

(VI) the source of capital contribution paid by it to the Company is legal and
free of any infringement upon others’ interest; and

 

(VII) any data or information submitted by it concerning its subject
qualification and legal position is authentic and accurate, and it will
immediately notify the other party in case of change in such data or
information.

Chapter III Capital Contributions by Shareholders and Date of Incorporation of
Company

Article 8 The method of capital contribution by the Parties, amount of their
capital contributions and time of capital contribution are as follows: Party A
shall make capital contribution totaling USD5.00mn in cash, which accounts for
50% of registered capital; time limit of capital contribution: it is agreed that
such capital contribution will be made in a number of installments, and that the
first installment of RMB5.00mn shall be paid within one month of the date of
incorporation. Party B shall make capital contribution totaling USD5.00mn in
cash, which accounts for 50% of registered capital; time limit of capital
contribution: it is agreed that such capital contribution will be made in a
number of installments, and that the first installment of RMB5.00mn shall be
paid within one month of the date of incorporation. Article 9 Any and all
expenses necessary for preparation for the Company shall be borne by the Parties
according to the ratio of their respective subscriptions to the Company’s
registered capital.

2

--------------------------------------------------------------------------------

Chapter IV Shareholders’ Rights and Obligations

Article 10 Each Party is vested with the following rights:

(I) have the right to consult and replicate the Company’s articles of
association, register of shareholders, minutes of shareholders’ meetings,
resolutions of the meetings of the board of directors, supervisors’ decisions
and financial statements, and may request a review of the Company’s account
books;

 

(II) propose, convene, preside over, attend or designate shareholder proxy to
attend shareholders’ meetings according to law;

 

(III) supervise, offer suggestions on or address inquiries to the Company’s
operations;

 

(IV) transfer, make a gift of or pledge the equity held by it according to the
stipulations of laws, administrative regulations, the Company’s articles of
association and this Agreement;

 

(V) designate director(s) or supervisor(s) according to the stipulations of this
Agreement;

 

(VI) obtain dividends and other forms of benefit distribution in proportion to
its actual contribution to the Company’s registered capital;

 

(VII) in case of increase in the Company’s registered capital, exercise the
preemption in proportion to its actual contribution to the Company’s registered
capital;

 

(VIII) exercise the voting power in proportion to its actual contribution to the
Company’s registered capital;

 

(IX) in case of termination or liquidation of the Company, participate in the
distribution of the Company’s residual properties in proportion to its actual
capital contribution;

 

(X) address inquiries to resolutions of shareholders’ meetings of the Company
and the resolutions of the board of directors that violate laws and/or
regulations, or bring a lawsuit to people’s court requesting a halt of such
illegal acts and tort;

3

--------------------------------------------------------------------------------


(XI) exercise other shareholder rights required by laws, administrative
regulations and the Company’s articles of association.

Article 11 Each Party shall perform the following obligations:

(I) comply with the stipulations of laws & regulations and normative documents
as well as the Company’s articles of association;

 

(II) make capital contribution within the required time limit according to the
amount of capital contribution subscribed to by it and the method of capital
contribution;

 

(III) it may not abuse shareholder rights to impair the interest of the Company
or other shareholders; it may not abuse the Company’s status as an independent
legal person and shareholder’s limited liability to impair the interest of the
Company’s creditors;

 

(IV) other obligations that it shall bear according to the stipulations of laws,
administrative regulations and the Company’s articles of association.

Chapter V Company’s Business Operations

Article 12 The Company’s principal business is operation (independent server and
bandwidth) and market promotion of Internet content and application APPs in
overseas markets, and operation and promotion of Internet content and
application APPs provided by Party A or its affiliates to the Company, including
those preinstalled on smart phones exported by China to overseas markets that
are integrated by Party B. Meanwhile, Party A shall also authorize the Company
to cooperate with Chinese online flow channel, overseas local channel flow and
third-party offline smart phone channel under fee charging or profit sharing
models in respect to Internet content and application APP, and fully and
independently operate and promote in Asian markets Internet content and
application APPs provided by Party A or its affiliates. For specific markets,
Party A may meet the requirement of providing brand and content customization,
and Party A shall support the Company’s operations on overall product operation
resources and technologies. However, in markets other than Asia, Party A shall
operate promoted flows and openly share operational data with the Company.
Article 13 Internet content or application APPs provided by Party A or its
affiliates for the Company include, without limitation, content APPs with global
copyright like film & television, music, game, shopping, finance and news, and
application APPs like Chat TV APP platform (the world’s strongest mobile social
new media client), including but not limited to the following content APPs and
application APPs:

  a)

Content APPs

4

--------------------------------------------------------------------------------


 

i.

Film & television APPs

 

 

   

ii.

Music APPs

 

 

   

iii.

Sports APPs

 

 

   

iv.

Game APPs

 

 

   

v.

TV/video shopping APPs

 

 

   

vi.

Female APPs

 

 

   

vii.

Financial information and financial product point-of-sales APPs


  b)

Application APPs


  i.

Chat TV APP

        ii.

Frequency platform software

The profit sharing model between Party A or its affiliates and Joint Venture in
respect of profit from operations of the foregoing Internet content and
application APPs provided by Party A or its affiliates will be determined
through case-by-case communication.

For any legitimacy problem arising out of contents and applications as agreed in
Article 13 that are provided by Party A or its affiliates, content and
application providers shall take the responsibility for such problem in
accordance with relevant Hong Kong laws and regulations.

Article 14 Party B shall fully leverage its industry resource advantage to push
the Company to conduct intelligent terminal preinstallation, channel development
and specific distribution and product operation in respect of the foregoing APPs
provided by Party A, and make sure that the Company will realize users’
installation and loading of the foregoing APPs on at least 50 million and
preferably 100 million mobile phones and other intelligent terminals each year
through such methods as preinstallation, online & offline promotion
installation, refurbishing or upgrade of users of previously sold mobile phones.

Marketing promotion is generally aimed at One Belt and One Road countries. One
Belt and One Road cooperation includes, without limitation:

  a)

Indian companies including MicroMax, Lava and Kappon,

        b)

Pakistani company Qmobile

        c)

Bangladeshi company Symphony

        d)

Iranian company GLX

        e)

Turkish company Telpa

        f)

Indonesian company Advan

5

--------------------------------------------------------------------------------


  g)

South African company Midcom

        h)

Companies in America including Telcel and Lanix

        i)

other markets to be developed by Party B in the future

Party B shall take charge of negotiation with carriers/telecom companies of the
foregoing existing regions and new regions to be developed in the future and try
best to expand the promotion of products and contribute to the implementation of
joint ventures with major customers in some of key markets.

In addition to cooperation with overseas branded manufacturers or operators, the
Company shall also expand cooperation with other mobile phones, including but
not limited to Huawei, Lenovo and ZTE by building in or updating or upgrading
the foregoing APPs or intelligent terminals produced or sold by other mobile
phone manufacturers, and marketing promotion of such APPs will be generally
aimed at the US and other countries.

Party A shall furnish the Company with cooperation resources like female social
celebrities including female stars and female entrepreneurs to support the
Company’s promotion & marketing of its product or cooperation with third
parties. If Party A’s provision of the foregoing cooperation resources incurs
certain cost, such cost shall be borne by the Company. Party A shall take
responsibility for female social celebrity resources provided by it and make
sure that the Company may use such resources in accordance with this Agreement
and the Company’s business scope and model. Otherwise, losses incurred to the
Company and to Party B will be resolved through consultation between the
Parties.

Article 15 The Parties agree to support the following arrangement: bandwidth
expense and server expense of APPs as defined in Article 13 hereof shall be
first paid by Joint Venture, and such expenses may, in the future, be resolved
by Party B and Joint Venture through in-depth cooperation with operators and be
paid or borne by such operators.

Article 16 The Company shall conduct independent accounting and pay operating
costs in a centralized manner. Revenue resulting from Internet content or
application APPs shall be collected by the Company, and neither Party may
collect payments without authorization.

Article 17 The Parties agree that contents like user information and data
resulting from or involving the Company’s operation of Internet content and
application APPs shall remain with Joint Venture.

Article 18 The Parties shall jointly communicate and confirm specific plans,
arrangements and marketing models and profit sharing models on overseas
distribution and promotion, and separately communicate on and confirm each case
in writing.

Article 19 Party A may assign or transfer all or some of its rights and
obligations hereunder to its subsidiaries or affiliates.

6

--------------------------------------------------------------------------------

Chapter VI Transfer of Capital Contribution

Article 20 Unless otherwise specified herein, neither Party A nor Party B may
transfer its equity of the Company to any enterprise other than its subsidiaries
or affiliates within 2 years of the date of incorporation of the Company.

Article 21 Once the Parties make capital contributions, such contribution may
not be withdrawn unless otherwise agreed herein. Neither Party may request
guaranteed investment income; all repayments for capital contribution and
returns on investment shall originate from the Company’s available assets.

Chapter VII Organization Structure of Company

Article 22 The Company shall set up a shareholders’ meeting. The shareholders’
meeting shall comprise all shareholders and be the Company’s highest organ of
power.

The Company shall set up a board of directors whose membership is 5 persons,
including 3 ones designated by Party A and 2 ones designated by Party B. Party A
shall designate a person as chairperson of the board of directors.

The Company will not set up a board of supervisors and instead will have only 1
supervisor, who will be designated by Party B.

The Company shall have one CEO, who will be designated by Party B. The Company
shall have one CFO, who will be designated by Party A.

The Parties agree and warrant that the qualifications of all of the above
designated personnel meet the stipulations of relevant laws and regulations, and
they will vote for the election of the foregoing designated personnel during
relevant voting. If any of the foregoing personnel designated by each party
resigns or is dismissed, the party designating such director, supervisor or
manager shall continue to designate a person for the relevant vacancy and the
Parties shall undertake to vote for the election of the successor during
relevant voting.

Article 23 Any of the following matters requires unanimous vote at the
shareholders’ meeting:

  (I)

revising the Company’s articles of association;

        (II)

increasing or reducing the Company’s registered capital;

        (III)

merger, division, dissolution, liquidation or change of corporation form;

        (IV)

any external investment by the Company;

        (V)

provision of any external guarantee by the Company; or

7

--------------------------------------------------------------------------------


  (VI) other matters that shall be submitted to shareholders’ meeting for
decision according to legal provisions or the Parties’ unanimous agreement.

In respect of any matter enumerated in the foregoing paragraph, if the Parties
agree to the matter unanimously in writing, it is acceptable to make a decision
directly without holding a shareholders’ meeting and in such case the Parties
shall sign and affix their respective seal to the written decision.

Article 24 If this Agreement fails to provide for the composition and operating
rules of any organizational entities of the Company, the articles of association
separately signed by all shareholders shall apply.

Chapter XIII Profit Allocation and Loss Sharing

Article 25 In respect to the remaining portion of the Company’s profit after
being used to make up for losses, set aside capital reserves and pay taxes, the
Parties shall be entitled to distribute such portion in proportion to their
respective actual contribution to the Company’s registered capital.

Article 26 Each Party shall take responsibility for the Company to the extent of
the amount of its capital contribution.

Chapter IX Confidentiality

Article 27 Each party hereto shall bear the highest level of confidentiality
obligation in respect of the other party’s business secrets learned by it as a
result of negotiation, execution and performance of this Agreement.

Either party shall bear the highest level of confidentiality obligation in
respect of the other party’s business, legal, financial and other information
learned by it through reporting, negotiation or other methods, and may not
disclose the same to any third party or general public without the other party’s
prior written consent.

Chapter X Miscellaneous

Article 28 For any matter not covered herein, both parties shall negotiate
separately and sign a supplemental agreement. Such supplemental agreement shall
have the same legal force and effect as this Agreement.

Article 29 The Parties agree to sign the Company’s articles of association
separately upon execution of this Agreement for the purpose of business
registration. The foregoing articles of association shall be submitted for
business registration after execution thereof, subject to the provisions of
relevant laws and regulations. Article 30 In case that either party fails to pay
off to the Company the amount of capital contribution subscribed to by it
pursuant to the provisions hereof, it will not receive any payment during any
dividend distribution by the Company. It shall be entitled to dividend payment
only after it actually pays off the amount of capital contribution subscribed to
by it.

8

--------------------------------------------------------------------------------

Article 31 Any matter not covered herein shall be governed by a supplemental
agreement signed by the Parties. In case of any discrepancy between the
foregoing supplemental agreement or articles of association and this Agreement,
the foregoing supplemental agreement shall prevail.

Article 32 Any and all disputes arising out of or in connection with this
Agreement shall be first resolved through amicable negotiation by the Parties.
If all such efforts fail, either party may bring a suit to the people’s court
with jurisdiction in the locality of Party A.

Article 33 The mailing addresses and email addresses first written above herein
are the mailing addresses and email addresses to which letters and
correspondence may be mailed or delivered. Either party hereby warrants that the
mailing address and email address provided to the other party are true and
effective. In case of any change to the mailing address and email address of any
party hereto, it shall notify the other party in writing of such change within
three (3) workdays. If the party involved in such change fails to fulfill the
foregoing notification obligation, the addresses and email addresses of the
Parties first written above in this Agreement shall be deemed addresses for
service.

Article 34 This Agreement shall take effect as soon as the Parties affix their
respective seal hereto. This Agreement shall have four (4) counterparts and each
party shall have two (2) such counterparts. All such counterparts shall have the
same legal force and effect.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

Party A (seal): YOU on Demand (Asia) Limit

Legal representative or authorized representative (signature): /s/ Mingcheng Tao

Date: 5/30/2016

Party B (seal): MEGTRON HONGKONG INVESTMENT GROUP CO., LIMITED

Legal representative or authorized representative (signature): /s/ Liyuan Yang

Date: 5/30/2016

9

--------------------------------------------------------------------------------